Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8 and 15-20) in the reply filed on 5/18/2022 is acknowledged. The traversal is on the ground(s) that a search and examination of the full set of claims can be made without occasioning a serious burden. This is not found persuasive. Claimed apparatus, method and product are belong to different categories having their respectively different classifications. Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Further the examination on the merits of apparatus claims differs from that of method claims and product claims. Therefor the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: "a feed equipment configured for the introduction of the fluid" in claim 1, Line 6.
Because this claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, line 3, ‘5 micron und 15 micron’ should read “5 micron and 15 micron”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 8, 18-19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zollner et al. (US 2015/0024132).
Regarding claims 1, 4, 8, 18-19, Zollner discloses that, as illustrated in Figs. 4-5, a calendaring device configured for processing of a fluid (Fig. 4, item 3 ([0074], lines 1-2 (the self-adhesive composition 3 (related to claims 8 and 19)))) that has acquired adhesive properties or inherently has adhesive properties, where the processing comprises shaping of the fluid to form a film (Fig. 4, item 6 ([0078], lines 1-2 from bottom (adhesive tape))) of defined layer thickness, applying the fluid to a carrier material (Fig. 4, item 2 ([0074], lines 4-5 (the temporary carrier))), post-calendering, or a combination of at least two of the above-mentioned processing procedures (the materials and methods recited in the preamble are intended use. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235), the calendaring device comprises:
a feed equipment (Fig. 4, item 1 ([0074], lines 3-4 (a distribution nozzle))) configured for introduction of the fluid;
a multiroll unit having at least four calendaring rolls (as shown in Figs 4-5); and
at least one calendaring nip configured for the processing of the fluid (as shown in Fig. 4 between RW roll and U1W roll),
wherein an average roughness depth Rz of at least one roll of the at least four calendaring rolls of the multiroll is between 5 micron and 15 micron (Doctor Roll (RW) is made of steel (related to claim 4), surface roughness RZ 10 to RZ 35 (overlapping; It is noted that Zollner does not explicitly give the unit of Rz roughness in [0110] or [0091]. In general, the units of Rz are micrometers or microinches. Due the scale of Rz 10 to Rz 35 on a steel roller surface, one of ordinary skill in the art would have interpreted teaching as roughness of 10 microns to 35 microns.) ([0107], [0108], [0109], and [0110])).
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Zollner’s roughness range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
Regarding claims 5, 6, 18, Zollner discloses that, in accordance with the invention the roll surface temperatures are set advantageously at 40˚ C, to 160 ˚C ([0123]). Thus, Zollner discloses that at least one roll of the at least four calendering rolls is configured to be heatable in the range of 50 to 150 ˚C (related to claims 5 and 6) (or 80-120 ˚C (related to claim 18)) (overlapping).
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Zolner’s temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
Regarding claim 20, Zollner discloses that, a method of producing a self-adhesive tape having at least one layer of a photoinitiator-free pressure-sensitive acrylate hotmelt adhesive, in which at least one crosslinker is added in the melt to a polyacrylate copolymer (claim 7 (page 17)). Thus, Zollner discloses the intended use that, the pressure sensitive adhesive compositions are based on polyacrylates. 
Claims 2, 7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zollner et al. (US 2015/0024132) as applied to claim 1 above, further in view of Aoyagi et al. (US 2018/0043587).
Regarding claims 2, 7, 15-16, Zollner does not explicitly disclose the average roughness depth Rz of all rolls of the at least four celendering rolls, independently of one another, is between 5 micron and 15 micron. In the same field of endeavor, thermal transfer image-receiving sheet, Aoyagi discloses that, as illustrated in Fig. 2, the cooling roller A (12) preferably has a surface with a ten-point average roughness (Rz) of 5 to 30 micron ([0055], lines 4-6). The rubber roller A (13) (related to claim 7 (one polymer counter-roll)) has a surface roughness Ra (micron) of 0 to 5 ([0063], lines 1-2; Rz (micron) is 0 to 30 ([0063], lines 3-4)). Thus, Aoyagi discloses that, all rolls have the average roughness depth Rz between 5 micron and 15 micron (overlapping). 
The claimed all rolls of the at least four calendaring rolls have the average roughness depth Rz between 5 micron and 15 micron (or 9 micron and 13 micron (related to claims 15-16)) is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with having both the rubber rollers and the cooling rollers having the similar surface roughness comes from Aoyagi itself. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zollner to incorporate the teachings of Aoyagi to provide that all rolls of the at least four calendaring rolls have the average roughness depth Rz between 5 micron and 15 micron. Doing so would be possible to improve handleability, the prevention of air entrainment into the adhesive layer, and the gloss and condition uniformity of the resulting thermal transfer image-receiving sheets, as recognized by Aoyagi ([0008]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zollner et al. (US 2015/0024132) as applied to claim 1 above, further in view of Deregibus (US 4,526,640).
Regarding claim 3, Zollner does not explicitly disclose that, at least two rolls of the at least four calendaring rolls are post-calendering rolls. In the same field of endeavor, producing continuous tape, Deregibus discloses that, as illustrated in Fig. 3, after the roll 10c, there are at least four rolls (such as rolls 26 and 28 as shown in Fig. 3) working as post-calendering rolls. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zollner to incorporate the teachings of Deregibus to provide that at least two rolls of the at least four calendaring rolls are post-calendering rolls. Doing so would be possible to advance materials with advantage both for control and for any intervention necessary, as recognized by Deregibus (col. 2, lines 35-45).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zollner et al. (US 2015/0024132) as applied to claim 4 above, further in view of Meyerhoff et al. (US 4,794,680).
Regarding claim 17, Zollner does not explicitly disclose that, the at least one roll of the at least four calendering rolls has a metal carbide surface. In the same field of endeavor, metallic carbide surfaces for rolls, Meyerhoff discloses that, rolls comprising a roll having a generally cylindrical external surface and metallic carbide, coating bonded to the external surface (ABSTRACT). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zollner to incorporate the teachings of Meyerhoff to provide that the at least one roll of the at least four calendering rolls has a metal carbide surface. Doing so would be possible to provide a uniform, wear-resistant surface texture for the rolls, as recognized by Meyerhoff (ABSTRACT).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741